DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on May 21, 2021.
Claims 1-8, 44-52, and 83-85 are pending.
Claims 1-8 are allowed.
Claim 51 is objected to.
Claims 44-50, 52, and 83-85 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) is acknowledged. However, applicant has not complied with one or more conditions for receiving the benefit of foreign priority date under 35 U.S.C. 119(a)-(d) or (f) as follows:
The claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112, first paragraph (i.e. must satisfy both the written description and enablement requirements of 35 U.S.C. 112, first paragraph; see MPEP § 2136.05, 2163.03(III) and 706.02(b)).
The disclosure of the foreign priority, Application No. CN201710182073.0, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The foreign priority is missing limitations of claim 1 such as “wherein the interference measurement signal is a signal used to measure interference between links in different directions, and the different directions comprise a downlink direction between the first terminal and a first network device and an uplink direction between a second terminal and a second network device” and “measuring, by the second terminal, the interference measurement signal based on information about the interference measurement resource and information about the interference measurement signal . . . ” of the instant application. Therefore, claims 1-8 are not given the benefit of foreign priority date, since it is unclear if the foreign priority provides adequate written description support or enablement for those claims.

Response to Arguments
Applicant's arguments, see pg. 7, filed May 21, 2021, with respect to prior art rejection of claims 40-50, 52, and 83-85 have been fully considered but they are not persuasive.
A. Applicant’s argument that the amended claim limitation “a transmitter, configured to send, . . . the interference measurement signal . . .wherein the interference measurement signal is a signal used to measure, by a second terminal located in a different cell, interference between links in different directions and wherein a strength of the interference measurement signal is used to control transmission power of the second terminal” of claim 44 overcomes prior art rejection is not persuasive because it is an intended use and is not given patentable weight.

Claim 44 recites a terminal that comprises a transmitter configured to send the interference measurement signal. Claim 44 further recites that the interference measurement signal is used to measure, by a second terminal located in a different cell, interference between links in different directions and where transmission power of the second terminal is controlled using a strength of the interference measurement signal. 
Here, claim 44 is an apparatus claim as it is directed to a terminal comprising a receiver and a transmitter that are configured to perform some functions. However, the wherein clause (“wherein the interference measurement signal is a signal used to measure, by a second terminal . . .”) recites the use of the interference measurement signal by another apparatus. Since the limitation covers another apparatus using the interference measurement signal, it is interpreted as an intended use and is not given patent weight. See MPEP § 2111.04.
B. Applicant’s argument that the amended claim limitation “a transmitter, configured to send, . . . the interference measurement signal . . .wherein the interference measurement signal is a signal used to measure, by a terminal . . . , interference between links in different directions and wherein a strength of the interference measurement signal is used to control transmission power of the second terminal” of claim 83 overcomes prior art rejection is not persuasive because it is an intended use and is not given patentable weight.

a network device that comprises a transmitter configured to send the interference measurement signal. Claim 83 further recites that the interference measurement signal is used to measure, by a terminal configured to transmit a data signal to the other network device, interference between links in different directions and where transmission power of the second terminal is controlled using a strength of the interference measurement signal. 
Here, claim 83 is an apparatus claim as it is directed to a network device comprising a transmitter that is configured to perform some functions. However, the wherein clause (“wherein the interference measurement signal is a signal used to measure, by a terminal . . .”) recites the use of the interference measurement signal by another apparatus. Since the limitation covers another apparatus using the interference measurement signal, it is interpreted as an intended use and is not given patent weight. See MPEP § 2111.04.

Applicant's arguments, see pg. 7, filed May 21, 2021, with respect to priority claim to a foreign application have been fully considered but they are not persuasive.
A. Applicant’s argument that the machine translation of the foreign priority application, submitted on May 21, 201, provides sufficient written description support for the claim limitations “wherein the interference measurement signal is a signal used to measure interference between links in different directions, and the different directions comprise a downlink direction between the first terminal and a first network device and an uplink direction between a second terminal and a second network device” and “measuring, by the second terminal, the interference measurement signal based on information about the interference measurement resource and information about the interference measurement signal . . . ” is not persuasive.

Claim 1 recites that a first terminal sends an interference measurement signal on an interference measurement resource. According to claim 1, the interference measurement signal is used to measure interference between links in different directions comprising a downlink direction between the first terminal and a first network device and an uplink direction between a a particular interference measurement signal sent by the first terminal is used to measure interference between links in at least two directions (downlink and uplink), and (2) the second terminal measures the particular interference measurement signal, which is used to measure interference between links in both downlink and uplink directions, to obtain interference measurement signal strength.
In contrast, the machine translation of the foreign priority application discloses an UL interference detection signal, which is used by the first terminal to measure interference between links in an uplink direction between the second terminal and the second network device (“[t]he UL interference detection signal . . . of the UE of the cell 2 . . . is indicated . . . so that the UE of the cell 1 can perform monitoring and cross-link interference detection,” see ¶ 1 on pg. 23 of the machine translation) and a DL interference detection signal, which is used by the second terminal to measure interference between links in a downlink direction between the first terminal and the first network device (“[t]he DL interference detection signal . . . of the UE of the cell 1 . . . is indicated . . . so that the UE of the cell 2 can perform monitoring and cross-link interference detection,” see ¶ 2 on pg. 23 of the machine translation). 
As shown above, the machine translation of the foreign priority application does not disclose (1) a particular interference measurement signal sent by the first terminal is used to measure interference between links in at least two directions (downlink and uplink), and (2) the second terminal measures the particular interference measurement signal, which is used to measure interference between links in both downlink and uplink directions, to obtain interference measurement signal strength. Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 83-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 83, the specification does not provide sufficient written description support for the claim limitation “a network device, comprising: a transmitter, configured to send an interference measurement signal . . . to another network device, wherein the interference measurement signal is a signal used to measure, by a terminal configured to transmit a data signal to the other network device, interference between links in different directions.” 
The specification discloses a first base station (i.e., the network device as recited in the claim) sending an interference measurement signal to a second base station (i.e., the other network device as recited in the claim), and the second base station monitoring interference measurement signal strength (i.e., measuring interference as recited in the claim) based on the 
As shown above, the specification discloses the second base station (the other network device as recited in the claim) measuring interference. The specification does not disclose a terminal measuring interference using the interference measurement signal sent from the first base station to the second base station. Therefore, the specification does not provide sufficient written description support for the claim limitation “a network device, comprising: a transmitter, configured to send an interference measurement signal . . . to another network device, wherein the interference measurement signal is a signal used to measure, by a terminal configured to transmit a data signal to the other network device, interference between links in different directions” and is rejected under 35 U.S.C. § 112(a).
Claims 84 and 85 are also rejected since they are depended upon rejected base claims as set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 83-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 83, it is unclear whether “a terminal configured to transmit a data signal” in line 4 refers to the same device as “the second terminal” in line 6.
Claims 84 and 85 are also rejected since they are depended upon rejected base claims as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 44-50 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2014/0321313 A1, “Seo”).
Regarding claim 44, Seo discloses a terminal (UE, see FIG. 6), comprising: 
a receiver (RF unit 103, see FIG. 9), configured to receive indication information of an interference measurement resource and/or indication information of an interference measurement signal (the UE receives interference measurement resource information and/or interference measurement resource indication information, see steps 603, 605 in FIG. 6), wherein the indication information of the interference measurement resource comprises at least one of a time domain location, a frequency domain location, and a space domain location for transmitting the 
a transmitter (RF unit 103, see FIG. 9), configured to send, on the interference measurement resource indicated by the indication information of the interference measurement resource, the interference measurement signal indicated by the indication information of the interference measurement signal (the UE measures interference using the interference measurement resource information and transmits CSI, see step 611 in FIG. 6), wherein the interference measurement signal is a signal used to measure, by a second terminal located in a different cell (the limitation covers another apparatus [i.e., second terminal] using the interference measurement signal; therefore, it is interpreted as an intended use and is not given patent weight, see MPEP § 2111.04), interference (CSI represents the measured interference from an adjacent cell, see ¶ 131) between links in different directions (link in cell includes downlink signal, while link in adjacent cell 2 includes uplink signal, see FIG. 7) and wherein a strength of the interference measurement signal is used to control transmission power of the second terminal (the limitation covers another apparatus [i.e., second terminal] using the interference measurement signal; therefore, it is interpreted as an intended use and is not given patent weight, see MPEP § 2111.04).
Regarding claim 45, Seo discloses wherein the receiver is specifically configured to receive the indication information sent by a first network device or a second network device of the interference measurement resource and receive the indication information sent by the first network device or the second network device of the interference measurement signal (the UE 
Regarding claim 46, Seo discloses wherein the receiver is specifically configured to receive the indication information of the interference measurement resource and/or the indication information of the interference measurement signal that are configured for the first terminal through OAM (the UE receives interference measurement resource information and/or interference measurement resource indication information through a higher layer signal [e.g., RRC layer or MAC layer signal] or a physical layer signal, see ¶¶ 129, 137).
Regarding claim 47, Seo discloses wherein the time domain location comprises a subframe, a slot, a mini-subframe, a mini-slot, an OFDM symbol, or a resource unit fewer than one OFDM symbol (the interference measurement resource information can be based on offset information of a subframe, period information of a subframe, or subcarrier or symbol index information, see ¶ 138).
Regarding claim 48, Seo discloses wherein the frequency domain location comprises a frequency band, a sub-band, a frequency offset, a control channel element, or a physical resource block (the interference measurement resource information can be based on offset information of a subframe, period information of a subframe, or subcarrier or symbol index information, see ¶ 138).
Regarding claim 49, Seo discloses wherein the space domain location comprises information about a transmission port or a transmission beam, and the information about the transmission beam is an identifier related to the beam (the interference measurement resource information can be based on offset information of a subframe, period information of a subframe, or subcarrier or symbol index information, see ¶ 138; moreover, the CSI-RS, which can be used 
Regarding claim 50, Seo discloses wherein the time domain location is located in any one of the following subframes: a subframe comprising a PDCCH, a PDSCH, and a PUCCH, a subframe comprising a PDCCH, a PUSCH, and a PUCCH, a subframe comprising a PDCCH and a PDSCH, and a subframe comprising a PUCCH and a PUSCH (PDCCH, PDSCH, PUSCH, PUCCH, see FIG. 1).
Regarding claim 52, Seo discloses wherein the interference measurement signal is a demodulation reference signal, a channel state information-reference signal, a sounding reference signal, a preamble, or a new signal (the UE measures interference using the interference measurement resource information and transmits CSI, see step 611 in FIG. 6).

Claim(s) 83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2014/0219113 A1, included in the IDS submitted on September 23, 2019, “Li”).
Regarding claim 83, Li discloses a network device (2nd radio network node 120, see FIG. 2), comprising: 
a transmitter (transmitter 1220, see FIG. 12), configured to send an interference measurement signal on an interference measurement resource (the designated subframe, see ¶ 79) to another network device (the 2nd radio network node 120 transmits reference signal in the designated subframe to 1st radio network node 110, see step 205 in FIG. 2), wherein the interference measurement signal is a signal used to measure, by a terminal configured to transmit a data signal to the other network device (the limitation covers another apparatus [i.e., terminal] using the interference measurement signal; therefore, it is interpreted as an intended use and is , interference (the reference signal is used to determine a value of interference, see step 206 in FIG. 2) between links in different directions (the 1st radio network node 110 can communicate in a macro cell, and the 2nd radio network node 120 can communicate in a pico/micro cell, see FIG. 1 and ¶ 38; in other words, they can communicate with different devices in different locations, which means signals in the two cells can travel in different directions, see FIG. 1) and wherein a strength of the interference measurement signal is used to control transmission power of the second terminal when transmitting the data signal to the other network device (the limitation covers another apparatus [i.e., second terminal] using the interference measurement signal; therefore, it is interpreted as an intended use and is not given patent weight, see MPEP § 2111.04).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Seo.
Regarding claim 84, Li does not explicitly disclose the transmitter, further configured to send indication information of the interference measurement resource and/or indication information of the interference measurement signal to a terminal associated with the network device, so that the terminal performs a rate matching or data puncturing operation on received data based on the indication information.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Li as taught by Seo, since the modification, as suggested in ¶ 5 of Seo, enables the wireless communication system to smoothly measure a channel state between a UE and an eNB for supporting an environment in which amounts of UL and DL resources are dynamically changing.
Regarding claim 85, Li does not explicitly disclose  wherein the indication information of the interference measurement resource and/or the indication information of the interference measurement signal are/is sent by using at least one of RRC signaling, MAC layer signaling, and physical layer signaling.
Seo discloses wherein the indication information of the interference measurement resource and/or the indication information of the interference measurement signal are/is sent by using at least one of RRC signaling, MAC layer signaling, and physical layer signaling (the UE receives interference measurement resource information and/or interference measurement resource indication information through a higher layer signal [e.g., RRC layer or MAC layer signal] or a physical layer signal, see ¶¶ 129, 137).
.

Allowable Subject Matter
Claims 1-8 are allowed.

Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
An method for controlling cross link interference between cells, comprising: 
sending, by a first terminal, an interference measurement signal on an interference measurement resource, wherein the interference measurement signal is a signal used to measure interference between links in different directions, and the different directions comprise a downlink direction between the first terminal and a first network device and an uplink direction between a second terminal and a second network device; 
measuring, by the second terminal, the interference measurement signal based on information about the interference measurement resource and information about the interference measurement signal, to obtain interference measurement signal strength; and 
controlling, by the second terminal based on the interference measurement signal strength, power at which the second terminal sends a data signal to the second network device, to control cross link interference between cells.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474